Court of Appeals
of the State of Georgia

                                                      April 20, 2021
                                            ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A21A1186. ANTONETTE FERRELL-GREEN et al. v. MIDFIRST BANK.

        Plaintiff MidFirst Bank filed this post-foreclosure dispossessory action against
defendants Antonette Ferrell-Green and Tony Ware in the magistrate court. The case was
transferred to the superior court with the parties’ consent. On March 2, 2021, the superior
court entered an order directing defendants to pay rent pending a final disposition of the case.
On March 9, 2021, defendants filed a notice of appeal to obtain review of the rent order.1
        As a general rule, a right of direct appeal lies from a final judgment, where the case
is no longer pending below. See OCGA § 5-6-34 (a) (1). Here, the rent order was not a final
judgment, and the case remains pending in the superior court. Consequently, defendants were
required to comply with the interlocutory appeal procedures of OCGA § 5-6-34 (b) to obtain
appellate review. See Carter v. Landel/Arundel, Inc., 172 Ga. App. 115, 116 (3) (322 SE2d
108) (1984). Their failure to do so requires dismissal of this appeal for lack of jurisdiction.
See Grantham v. Nelson, 160 Ga. App. 68 (286 SE2d 59) (1981). Accordingly, this appeal
is hereby DISMISSED.

                                            Court of Appeals of the State of Georgia
                                                                               04/20/2021
                                                     Clerk’s Office, Atlanta,____________________
                                                    I certify that the above is a true extract from
                                            the minutes of the Court of Appeals of Georgia.
                                                     Witness my signature and the seal of said court
                                            hereto affixed the day and year last above written.

                                                                                             , Clerk.




    1
      Defendants also filed an application for discretionary appeal from the trial court’s
order. That application also was dismissed for lack of jurisdiction. See Case No.
A21D0243 (dismissed March 30, 2021).